IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 02-21001
                             Summary Calendar




GEORGE A. CLEVELAND,

                                         Plaintiff-Appellant,

versus

RICHARD C. THALER; TERRY L. PICKETT,

                                         Defendants-Appellees.




                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-01-CV-3567
                         --------------------
                            March 17, 2003




Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*



     George Cleveland appeals a summary judgment dismissing his

42 U.S.C. § 1983 complaint.        Cleveland argues, as he did in the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 02-21001
                                -2-

district court, that he has folliculitis barbae (a condition

causing ingrown hair on the face and neck, which is aggravated by

shaving), that he had been issued a medical pass allowing him not

to shave and to maintain a ¼-inch beard, and that defendants were

responsible for forcing him to shave on occasions, for verbally

harassing him for not shaving, for falsely disciplining him for not

shaving, and for refusing to increase his prison classification

level based on his having a beard.

     Our de novo review reveals that Cleveland’s condition and

shaving with his condition did not pose a serious risk of injury

such that prison officers’ forcing him to shave on occasions or

interfering with his medical pass allowing him to maintain a ¼-inch

inch beard supported a claim of deliberate indifference.   See Var-

nado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991); Harris v.

Hegmann, 198 F.3d 153, 159 (5th Cir. 1999); see also Shabazz v.

Barnauskas, 790 F.2d 1536, 1538 (11th Cir. 1986).

     Consequently, Cleveland’s claims that prison officers verbally

harassed, stated racial slurs, threatened disciplinary action,

falsely disciplined him, and refused to promote his classification

level based on his refusal to shave do not give rise to a deliber-

ate indifference claim.   Nor do such actions, by themselves, give

rise to constitutional violations.   See Siglar v. Hightower, 112

F.3d 191, 193 (5th Cir. 1997); Williams v. Bramer, 180 F.3d 699,

705-06 (5th Cir.), clarified on other grounds, 186 F.3d 633 (5th

Cir. 1999); Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997);
                           No. 02-21001
                                -3-

Shabazz v. Barnauskas, 790 F.2d 1536, 1538 (11th Cir. 1986); Moody

v. Baker, 857 F.2d 256, 257-58 (5th Cir. 1988).

     Cleveland has not shown that there is a genuine issue of mate-

rial fact which respect to his § 1983 claims.     See FED. R. CIV. P.

56(c); Little v. Liquid Air Corp., 37 F.3d 1069, 1075-76 (5th Cir.

1994) (en banc).   The summary judgment is AFFIRMED.